—In .an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Queens County (Lerner, J.), dated March 1, 1996, which granted the defendants’ separate motions for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Where the basis of liability in a case such as this is a claim that the landlord failed to protect one tenant from the aggression of another tenant, it must first be established that the landlord had the ability and a reasonable opportunity to control the aggressor. Additionally, it must be established that the harm complained of was foreseeable (see, Firpi v New York City Hous. Auth., 175 AD2d 858; Gill v New York City Hous. Auth., 130 AD2d 256). As the plaintiffs failed to make either showing, the Supreme Court properly awarded summary judgment to the defendants. Miller, J. P., Thompson, Joy and Luciano, JJ., concur.